ADVISORY ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/14/2022.	
3.	Claims 1-2, 4, 6-7, 11-15 are pending. Claims 1-2, 4, 6-7 are under examination on the merits.  Claims 3, 8-9 are previously cancelled. Claims 11-15 are withdrawn to a non-elected invention from further consideration. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Response to Arguments
In response to Applicant’s argument that Howard  does not disclose or suggest “the range of 0.06 or more and 1.00 or less” of Si/M at all.
The Examiner respectfully disagrees. Howard’s disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the amount of Si doped (%Si) (variables) in Si doped ZnO composition (affect) can effectively control the optical transmission, resistivity, and conductivity (property) (Page 8799, left Col. Fig. 4, Page 8799, right Col., Fig. 5), obtained by continuous hydrothermal flow synthesis system (Page 8797, Fig. 1), establishing that the amount of Si doped ZnO resulting in different molar ratio Si/Zn in continuous hydrothermal flow synthesis are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and  the molar ratio Si/Zn  in the hydrothermal synthesis of the composition is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

In response to Applicant’s argument  with respect to Smith is  rendered moot since the claims rejection under Smith is deemed withdrawn.

 Accordingly, in the view of the above discussion, the request for reconsideration has been considered but does NOT place the application in condition for allowance, and the claims rejection under 35 U.S.C. 103 as being unpatentable over Howard as further evidenced by Matsumoto is maintained .  

Examiner Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/22/2022